DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closes prior art includes Arcamone et al. (US20150123745 herein after “Arcamone”) in view of Sussner et al. (US20150177196 herein after “Sussner”), and Chatzandroulis et al. (“Fabrication of single crystal Si cantilevers using a dry release process and application in a capacitive-type humidity sensor”, herein after “Chatzandroulis”)
	Arcamone teaches a mems sensor including a first and second electrode EA1 and ED1, Fig. 6, and a cantilevered electrode PEL1 there between. Arcamone teaches detection of a frequency response of the beam PEL1.  Arcamone teaches that the sensors can be used in detecting mass or gases. 
	Sussner teaches a capacitive vapor sensor including a substrate 120, an electrode 112, and second electrode 122.  Sussner teaches functionalization of the membrane with a receptor material for adsorbing or binding one or more analytes.  The receptor material swells in response to the target analyte adsorption and thereby changes the frequency response of the membrane. 
	Arcamone and Sussner teaches detection of a change in frequency response of the driven/actuated membrane/electrode due to the presence of a target substance.  Arcamone in view of Sussner fails to teach, suggest, or make obvious attaching an adsorptive polymer to a cantilever such that when the adsorptive polymer adsorbs a target substance, the cantilever will deflect and change a differential capacitance of first and second electrodes on either side of the cantilever.  
	 Chatzandroulis teaches a cantilevered sensor array, Figs. 4a, 4b, 5, wherein the cantilever has a polyimide coating which causes stress on the cantilever when the polyimide swells due to humidity and thereby pushes the cantilever toward an electrode thus increasing capacitance.  
. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        3/21/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861